Citation Nr: 1708860	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  09-00 945	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to greater than a 10 percent rating for posttraumatic stress disorder prior to October 31, 2011, and greater than a 50 percent rating beginning that date.

2.  Entitlement to greater than a 10 percent rating for diabetes mellitus type 2 prior to June 20, 2011, and greater than a 20 percent rating beginning that date.

3.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease, hiatal hernia, and irritable bowel syndrome.

4.  Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease.

5.  Entitlement to service connection for a bilateral foot, ankle, and leg disability.

6.  Entitlement to service connection for obstructive sleep apnea.
7.  Entitlement to service connection for erectile dysfunction. 

8.  Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to August 1969.  The Appellant is the Veteran's surviving spouse.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from June 2008 and November 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In March 2014, the Board was advised that the Veteran had died.  The Veteran's appeal was dismissed by the Board in April 2014.  The Veteran's wife has since been substituted as the Appellant.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389 § 212, 122 Stat. 4145, 4151 (2008), codified at 38 U.S.C.A. § 5121A.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.
REMAND

This case involves a rebuilt claims file.  See, e.g., Board Remand, 4 (Apr. 7, 2011) (VBMS).  Review of the rebuilt claims file indicates that the Veteran was receiving benefits from the Social Security Administration (SSA).  See, e.g., SSA Letter, 1 (June 3, 2008) (VBMS).  Unfortunately, complete SSA records do not appear associated with the rebuilt claims file.  Since these records could provide a more comprehensive medical history when considering the claims, efforts should be made to obtain them before making a final decision.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any request(s) to SSA, and any reply, to include a negative reply or any records obtained, should be included in the claims file. 

2.  Then, after any additional development deemed necessary, readjudicate the claims on appeal.  If the benefits sought are not granted in full, issue the Appellant and her representative a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, return the case to the Board.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

